

	

		II 

		109th CONGRESS

		1st Session

		S. 422

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Lott (for himself

			 and Mr. Kohl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to restore equity and complete the transfer of motor fuel excise taxes

		  attributable to motorboat and small engine fuels into the Aquatic Resources

		  Trust Fund, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Sportfishing and Boating Equity Act of

			 2005.

		

			2.

			All motor fuel excise taxes attributable to motorboat and small

			 engine fuels available for transfer to Aquatic Resources Trust Fund

			

				(a)

				In general

				Section 9503(b)(4) of the

			 Internal Revenue Code of 1986 (relating to certain taxes not transferred to

			 Highway Trust Fund) is amended by adding or at the end of

			 subparagraph (B), by striking , or at the end of subparagraph

			 (C) and inserting a period, and by striking subparagraph (D).

			

				(b)

				Effective date

				The amendments made by this

			 section shall apply to taxes received in the Treasury after September 30,

			 2005.

			

